DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi, US Pub. No. 2019/0265552, in view of Chu Ke et al. (hereinafter “Chu”), US Pub. No. 2015/0070404.
Regarding claim 1, Shiomi teaches a display device (fig. 1) comprising: a display panel configured to display an image using light from outside the display panel (fig. 1, liquid crystal panel 10); and a light source configured to emit light to the display panel (fig. 1, pixel 11), wherein, the light source includes a first light source configured to emit light in a first primary color (fig. 1, Rp), a second light source configured to emit light in a second primary color (fig. 1, Gp), and a third light source configured to emit light in a third primary color (fig. 1, Bp), a frame period that is a display period of one frame image includes a predetermined number of subframe periods, the predetermined number is four or greater, and color reproduction of the one frame image is performed by a combination of colors that are output in the predetermined number of subframe periods (fig. 2, display control circuit 50 and accompanying text; [0134-0144]).
Shiomi fails to explicitly teach an output order of colors of the subframe periods is an order of colors in a clockwise direction or in a counterclockwise direction in a hue circle.
However, in the same field of endeavor, Chu teaches a color adjusting system including a hue circle (see figs. 2A, 2B, 3 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effecting filing date to modify Shiomi to include the feature of Chu. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved image quality (Chu, [0008]).
Regarding claim 4, Shiomi teaches wherein the first primary color is red, the second primary color is green, and the third primary color is blue (fig. 1, Rp, Gp, and Bp).
Regarding claim 5, Chu teaches wherein the frame period includes at least a subframe period in which the first primary color is output, a subframe period in which the second primary color is output, and a subframe period in which the third primary color is output (figs. 2B, 3).
Regarding claim 6, Chu teaches wherein a color output in another subframe period included in the frame period included in the frame period is yellow, cyan, magenta, or white (fig. 2B).
Regarding claim 11, Shiomi teaches wherein each subframe period includes a writing period in which pixel signals are written to a plurality of pixels provided in the display panel (fig. 2, input image data), and a lighting period that is a period after the writing period and in which the light source is turned ON (fig. 2, output image data).
Regarding claim 12, Shiomi teaches wherein the display panel is a display panel in which polymer-dispersed liquid crystals are sealed between two substrates facing each other (fig. 1, liquid crystal display device).
Regarding claim 13, Chu teaches wherein when a color that is output in the other subframe period included in the frame period is yellow, the color that is output in the other subframe period in the predetermined number of frame periods is transitioned from yellow to red, green, or white (fig. 2B and accompanying text).
Allowable Subject Matter
Claims 2, 3, 7-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific mixed color component transitions and proportion sizes described in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622